TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00360-CV



                                   Gordon Ridley, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 214,156-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On May 28, 2008, Gordon Ridley, acting pro se, filed a notice of appeal from a

district court order of forfeiture entered on December 29, 2005. See Tex. Code Crim. Proc. Ann.

arts. 59.01-.14 (West 2006 & Supp. 2008). Ridley’s 2008 notice of appeal from the 2005 order

was untimely. See Tex. R. App. P. 26.1.1 This Court requested a written response demonstrating

our jurisdiction over this appeal. Ridley’s response did not demonstrate this Court’s jurisdiction.




       1
          Ridley’s notice of appeal is untimely, even if it were considered an attempted restricted
appeal, because the notice of appeal was not filed within six months after the judgment was signed.
See Tex. R. Civ. P. 26.1(c). Ridley’s response argues that the 2005 order was entered without
his knowledge. But the civil procedure rule that allows the extension of certain deadlines when
a party proves late notice of judgment does not extend the time for perfecting a restricted appeal.
Tex. R. App. P. 4.2(a)(2); Tex. R. Civ. P. 306a.
Accordingly, we dismiss the appeal for want of jurisdiction. Tex. R. App. P. 42.3(a); see Verburgt

v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: September 18, 2008




                                                2